DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 3/26/2021 has been fully considered. Claim 4 is cancelled, claims 15-20 are withdrawn and claims 1-3 and 520 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cabot et al (US 2011/0284383) in view of Tatebe et al (US 2017/0121838) in further view of Tatebe et al (US 2017/0121837).

Regarding claim 1-2, 5 and 8, Cabot discloses an anodized aluminum alloy substrate for an electronic housing (paragraphs [0013] and [0048]-[0050]) comprising an 
The anodized aluminum alloy substrate reads on the claimed enclosure for a portable electronic device. The anodized layer being a dyed anodized layer and having a metal cationic species includes nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reads on the claimed divalent metal cations in the pores and dye imparting color to the anodized layer as the metal cationic species includes nickel, iron, zinc, copper and magnesium.


    PNG
    media_image1.png
    614
    496
    media_image1.png
    Greyscale


Cabot does not appear to explicitly disclose the anodized aluminum substrate comprising the dye being in the form of dye particles as claimed in claim 1, the anodized layer comprising between about 1 weight% to about 10 weight% of the divalent metal cations as claimed in claim 1, the color of the anodized layer in CIE L*a*b* color space having an L* value between 50 and 100 as claimed in claim 2 and the dye particles bonding to binding sites at pore walls defining the pores as claimed in claim 5 and the anodized layer comprising a peak concentration of divalent metal cations being 5 weight% or less as claimed in claim 8.

However, Tatebe ‘838 discloses a colored anodized film comprising pores filled with dye particles (paragraph [0026]), the type of colorant depending on a desired final 
The dye particles reads on the claimed dye in particle form as claimed in claim 1. The dye particles #209 as seen in Fig. 2 and bonded to the pore walls and this would read on the claimed dye particles bonding to binding sites at pore walls defining the pores as claimed in claim 5.	
	Tatebe ‘838 does not appear to disclose the colored anodized film comprising the L* value in a CIE L*a*b* color space to be between 50 to 100.
However, it would have been obvious to one of ordinary skill in the art to choose the colorant in Tatebe in order to provide the L* value to be between 50 to 100 because one would do so in order to provide the desired final color finish of the anodic film (paragraph [0055] of Tatebe).


    PNG
    media_image2.png
    416
    504
    media_image2.png
    Greyscale


Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]).


Cabot, Tatebe ‘838 and Tatebe ‘837 are analogous art because they are from the same field of anodized films for electronic housings. Cabot is drawn to an anodized aluminum alloy substrate for an electronic housing (paragraphs [0013] and [0048]-[0050] of Cabot). Tatebe ‘838 is drawn to an anodized film for a housing of an electronic product (see Abstract of Tatebe). Tatebe ‘837 is drawn to an anodic film (see Abstract of Tatebe ‘837).

It would have been obvious to one of ordinary skill in the art having the teachings of Cabot and Tatebe ‘838 before him or her, to modify the anodized aluminum alloy substrate of Cabot to include the dye in particle form of Tatebe ‘838 for the dye in Cabot because having the required dye particles imparts a particular color to the anodic film and provides a colored finish (paragraph [0026] of Tatebe).

It would have been obvious to one of ordinary skill in the art having the teachings of Cabot and Tatebe ‘837 before him or her, to modify the anodized aluminum alloy substrate of Cabot to include the amount of zinc of Tatebe ‘837 in the pores of the anodized aluminum substrate of Cabot because having the required amount of zinc provides the desired substrate hardness (paragraph [0031] of Tatebe ‘837).



Regarding claim 6, Cabot discloses the anodized aluminum alloy substrate comprising a fluoride of nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reacting with the pore walls to form aluminum fluoride (paragraph [0051]).
The fluoride of nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reacting with the pore walls to form aluminum fluoride reads on the claimed anion that occupies binding sites on pore walls as fluoride is an anion and the reaction of fluoride with aluminum oxide of the pore walls provides aluminum fluoride on the pore walls.

Regarding claim 7, Cabot discloses the anodized aluminum alloy substrate comprising silicate sealing where silicate ions react with aluminum oxide to form aluminum silicate (paragraph [0017]).
The silicate sealing where silicate ions react with aluminum oxide to form aluminum silicate reads on the claimed anions being silicate as the reaction of silicate with aluminum oxide provides silicate on the pore walls.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cabot et al (US 2011/0284383) in view of Tatebe et al (US 2017/0121838).

Regarding claim 9, Cabot discloses an anodized aluminum alloy substrate for an electronic housing (paragraphs [0013] and [0048]-[0050]) comprising an aluminum alloy substrate having an anodized layer formed thereon (paragraphs [0013], [0050] and [0064]), wherein the anodized layer has pores (paragraphs [0013] and [0050]), wherein the pores includes a metal cationic species utilized as a precursor compound (paragraphs [0013] and [0050]), wherein the metal cationic species includes nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver (paragraph [0050]), wherein the anodized layer is a dyed anodized layer (paragraph [0063]) and a fluoride of nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reacting with the pore walls to form aluminum fluoride (paragraph [0051]).
The anodized aluminum alloy substrate reads on the claimed enclosure for a portable electronic device. The aluminum alloy substrate reads on the claimed metal substrate. The anodized layer of aluminum oxide having pores reads on the claimed metal substrate overlying the metal substrate and defining pores. The anodized layer being a dyed anodized layer and having a metal cationic species includes nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reads on the claimed divalent metal cations in the pores and dye imparting color to the anodized layer as the metal cationic species includes nickel, iron, zinc, copper and magnesium. The fluoride of nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reacting with the pore walls to form aluminum fluoride reads on the claimed anion bonded to binding sites on pore walls as fluoride is an anion and the reaction of fluoride with aluminum oxide of the pore walls provides aluminum fluoride on the pore walls.


    PNG
    media_image1.png
    614
    496
    media_image1.png
    Greyscale


Cabot does not appear to explicitly disclose the anodized aluminum substrate comprising the dye being in the form of dye particles as claimed in claim 9 and the color of the metal oxide layer in CIE L*a*b* color space having an L* value between 50 and 100 as claimed in claim 9.

However, Tatebe discloses a colored anodized film comprising pores filled with dye particles (paragraph [0026]) and the type of colorant depending on a desired final color finish of the anodic film (paragraph [0055]).
The dye particles reads on the claimed dye in particle form as claimed in claim 9. 
	Tatebe does not appear to disclose the colored anodized film comprising the L* value in a CIE L*a*b* color space to be between 50 to 100.



    PNG
    media_image2.png
    416
    504
    media_image2.png
    Greyscale


Cabot and Tatebe are analogous art because they are from the same field of anodized films for electronic housings. Cabot is drawn to an anodized aluminum alloy substrate for an electronic housing (paragraphs [0013] and [0048]-[0050] of Cabot). Tatebe is drawn to an anodized film for a housing of an electronic product (see Abstract of Tatebe).

It would have been obvious to one of ordinary skill in the art having the teachings of Cabot and Tatebe before him or her, to modify the anodized aluminum alloy substrate of Cabot to include the dye in particle form of Tatebe for the dye in Cabot because 

Regarding claim 10, Cabot discloses the anodized aluminum alloy substrate comprising the metal cationic species being partially impregnated in the pores (paragraphs [0050]) and a portion of the metal cationic species being converted into a metal hydroxide (paragraph [0054]).
The metal cationic species being partially impregnated in the pores and a portion of the metal cationic species being converted into a metal hydroxide reads on the claimed concentration of divalent metal cations within the pores decreasing from an external surface of the metal oxide layer and towards the metal substrate as the partial impregnation of metal cationic species in the pores and conversion of a portion of the metal cationic species to a metal hydroxide would provide a lower amount of metal cationic species closer to the metal substrate and a higher amount of metal cationic species closer to the outer surface of the anodized layer.

Regarding claim 11, Cabot discloses the anodized aluminum alloy substrate comprising a fluoride of nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reacting with the pore walls to form aluminum fluoride (paragraph [0051]).
The fluoride of nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver reacting with the pore walls to form aluminum fluoride reads on the 

Regarding claim 13, Cabot discloses the anodized aluminum alloy substrate comprising the metal cationic species including nickel, iron, zinc, copper, magnesium, titanium, zirconium, aluminum or silver (paragraph [0050]).

Regarding claim 14, Cabot discloses the anodized aluminum alloy substrate comprising the metal cationic species in the aqueous metal bath that impregnates pores of the anodized layer comprising about 0.5 to about 8.0 wt% of metal cationic species (paragraph [0050]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cabot et al (US 2011/0284383) in view of Tatebe et al (US 2017/0121838) in further view of Sheehy (US 2012/0088033).

Cabot and Tatebe are relied upon as described above.

Regarding claim 12, Cabot and Tatebe do not appear to explicitly disclose the anodized aluminum alloy substrate comprising the anion being acetate.


The nickel acetate added to the pores where acetate ions react with aluminum to form aluminum acetate reads on the claimed anions being acetate.

Cabot, Tatebe and Sheehy are analogous art because they are from the same field of anodized films for electronic housings. Cabot is drawn to an anodized aluminum alloy substrate for an electronic housing (paragraphs [0013] and [0048]-[0050] of Cabot). Tatebe is drawn to an anodized film for a housing of an electronic product (see Abstract of Tatebe). Sheehy is drawn to an anodized aluminum article (see Abstract of Sheehy).

It would have been obvious to one of ordinary skill in the art having the teachings of Cabot, Tatebe and Sheehy before him or her, to modify the anodized aluminum substrate of Cabot and Tatebe to include the nickel acetate of Sheehy in the pores of Cabot because having the required nickel acetate provides enhanced corrosion resistance and improved dye retention when dye is absorbed into the pores (paragraph [0045] of Sheehy).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cabot et al (US 2011/0284383) in view of Tatebe et al (US 2017/0121838) in further view of Tatebe et al (US 2017/0121837).

Cabot and Tatebe ‘838 are relied upon as described above.


    PNG
    media_image1.png
    614
    496
    media_image1.png
    Greyscale


Cabot and Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the anodized layer comprising between about 1 weight% to about 10 weight% of the divalent metal cations.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]).
This reads on the claimed amount of divalent metal cations in the anodized layer as claimed in claim 14.

Cabot, Tatebe ‘838 and Tatebe ‘837 are analogous art because they are from the same field of anodized films for electronic housings. Cabot is drawn to an anodized aluminum alloy substrate for an electronic housing (paragraphs [0013] and [0048]-[0050] of Cabot). Tatebe ‘838 is drawn to an anodized film for a housing of an electronic product (see Abstract of Tatebe). Tatebe ‘837 is drawn to an anodic film (see Abstract of Tatebe ‘837).

It would have been obvious to one of ordinary skill in the art having the teachings of Cabot, Tatebe ‘838 and Tatebe ‘837 before him or her, to modify the anodized aluminum alloy substrate of Cabot and Tatebe ‘838 to include the amount of zinc of Tatebe ‘837 in the pores of the anodized aluminum substrate of Cabot because having the required amount of zinc provides the desired substrate hardness (paragraph [0031] of Tatebe ‘837).

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 3/26/2021, with respect to the rejection(s) of claim(s) 1-8 under 103(a) by Cabot and Tatebe ‘838 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cabot in view of Tatebe ‘838 in further view of Tatebe ‘837 for claims 1-3 and 5-8.

Applicants argue that neither Cabot nor Tatebe ‘838 disclose the claimed amount of divalent metal cations in the anodized layer.

The Examiner agrees and notes that neither Cabot nor Tatebe ‘838 disclose the claimed amount of divalent metal cations in the anodized layer and therefore the 103(a) rejection of Cabot in view of Tatebe ‘838 has been withdrawn.
However, a new ground of rejection under 103(a) is being made by Cabot in view of Tatebe ‘838 in further view of Tatebe ‘837.

Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.

Applicants argue that neither Cabot nor Tatebe disclose the claimed L* value.

The Examiner disagrees and notes that the claimed L* value has to do with the color of the metal oxide layer and is a non-obvious feature.
It would have been obvious to one of ordinary skill in the art to choose the colorant in Tatebe in order to provide the L* value to be between 50 to 100 because one would do so in order to provide the desired final color finish of the anodic film (paragraph [0055] of Tatebe).

Applicants argue that Sheehy does not cure the deficiencies of Cabot and Tatebe.

The Examiner disagrees and notes that Sheehy is a teaching reference used to teach nickel acetate (Sheehy).

However, note that while Sheehy does not disclose all the features of the present claimed invention, Sheehy is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely nickel acetate, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785